BASKIN, Judge.
This is an appeal by school teacher Norman White from an order of the Dade County School Board [School Board] rejecting the hearing officer’s recommendation to dismiss charges filed against White and remanding the cause for a final administrative hearing on the charges. We reverse.
The School Board instituted dismissal proceedings against appellant based on charges that he pointed a firearm at a student. Appellant was afforded a formal hearing in accordance with the Administrative Procedure Act. Ch. 120, Fla.Stat. (1981). The evidence presented at the hearing was insufficient to sustain his dismissal. Subsequently, the School Board reinstituted dismissal proceedings against White, charging him with possession of a firearm during the incident which gave rise to the administrative action previously litigated. We agree with appellant that because the new charges involving possession of a firearm were based on the same incident as the original charge involving pointing a firearm at a student, the doctrine of res judicata prohibits the School Board from relitigating the issue. See Albrecht v. State, 444 So.2d 8 (Fla.1984); Coral Reef Nurseries, Inc. v. Babcock Co., 410 So.2d 648 (Fla. 3d DCA 1982).
We hold that the School Board has erroneously interpreted a provision of law, see Gershanik v. Department of Professional Regulation, Board of Medical Examiners, 458 So.2d 302 (Fla. 3d DCA 1984); Cohen v. School Board of Dade County, 450 So.2d 1238 (Fla. 3d DCA 1984), and, accordingly, we set aside the School Board’s order. We remand for the entry of an order dismissing the charges.